        Case 4:16-cv-05541-JST Document 309 Filed 01/15/20 Page 1 of 4



 1   Richard M. Heimann (063607)
     rheimann@lchb.com
 2   Katherine C. Lubin (259826)
     kbenson@lchb.com
 3   Michael K. Sheen (288284)
     msheen@lchb.com
 4   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     275 Battery Street, 29th Floor
 5   San Francisco, CA 94111-3339
     Telephone: (415) 956-1000
 6   Facsimile: (415) 956-1008
     Attorneys for Co-Lead Plaintiff Fire & Police Pension
 7   Association of Colorado and Co-Lead Counsel
 8   Maya Saxena (Pro hac vice)
     msaxena@saxenawhite.com
 9   Joseph E. White, III (Pro hac vice)
     jwhite@saxenawhite.com
10   Lester R. Hooker (241590)
     lhooker@saxenawhite.com
11   Adam D. Warden (Pro hac vice)
     awarden@saxenawhite.com
12   Dianne M. Pitre (286199)
     dpitre@saxenawhite.com
13   SAXENA WHITE P.A.
     7777 Glades Road, Suite 300
14   Boca Raton, FL 33434
     Telephone: (561) 394-3399
15
     Facsimile: (561) 394-3382
16
     Attorneys for Co-Lead Plaintiff The City of Birmingham
17   Retirement and Relief System and Co-Lead Counsel

18   [Additional Counsel on Signature Page]
19
                                  UNITED STATES DISTRICT COURT
20
                               NORTHERN DISTRICT OF CALIFORNIA
21

22
                                                      Lead Case No. 4:16-cv-05541-JST
23   IN RE WELLS FARGO & COMPANY
     SHAREHOLDER DERIVATIVE                           REQUEST FOR LEAVE TO SUBMIT
24   LITIGATION                                       NOTICE OF SUPPLEMENTAL
                                                      AUTHORITY
25
     This Document Relates to:
26
     ALL ACTIONS.
27

28

                                                               REQUEST RE SUPPLEMENTAL AUTHORITY
     1912840.4
                                                                       LEAD CASE NO. 4:16-cv-05541-JST
         Case 4:16-cv-05541-JST Document 309 Filed 01/15/20 Page 2 of 4



 1               Pursuant to Civil Local Rule 7-3(d), Co-Lead Plaintiffs Fire and Police Pension
 2   Association of Colorado and the City of Birmingham Retirement and Relief System (“Co-Lead
 3   Plaintiffs”) respectfully request leave of Court to file and serve this Notice of Supplemental
 4   Authority in Support of (1) Co-Lead Plaintiffs’ Motion for Final Approval of Settlement, and
 5   (2) Co-Lead Counsel’s Motion for Award of Attorneys’ Fees and Reimbursement Awards to Co-
 6   Lead Plaintiffs.
 7               On January 13, 2020, the United States District Court for the Northern District of Georgia
 8   issued an order in In re: Equifax Inc. Customer Data Security Breach Litigation, No. 1:17-md-
 9   02800-TWT (N.D. Ga.), which granted final approval of a “megafund” class action settlement
10   and awarded attorneys’ fees from the common fund. A copy of the district court’s order is
11   attached hereto as Exhibit A.
12               In Equifax, the court awarded class counsel its requested fee of $77.5 million—equal to
13   25% of “the $310 million fund created under the parties’ [settlement] term sheet.”1 Ex. A at 96.
14   The fee represented a lodestar multiplier of 3.4 as of the final approval hearing (class counsel’s
15   lodestar up to that hearing amounted to $22,816,935), and the court held the award was further
16   supported on the grounds that class counsel estimated it would expend approximately $6.7
17   million in future lodestar, resulting in a 2.62 multiplier. Id. at 103-04. In approving the
18   settlement and request for attorney’s fees, the court denied objections by Theodore Frank that he
19   has also asserted in this Action, and further discussed his status and conduct as a professional
20   objector. Id. at 94-96 (rejecting argument that counsel faced no risk); id. (rejecting argument that
21   reduced fee percentage should apply because of “megafund” settlement); id. at 100-02, 113-14
22   (rejecting challenge to value of injunctive relief); and id. at 109-10, 113-15 (finding that Frank is
23   a serial objector who “is in the business of objecting to class action settlements,” and holding that
24   Frank’s objection was “not motivated to serve the interests of the class”).
25

26
     1
27     Equifax paid an additional $70.5 million into the common fund as part of its integrated
     settlement with state and federal regulators. Ex. A at 15, 96. The approved fee represented
28   20.36% of the $380.5 million total cash included in the settlement fund. Id. at 96.

                                                                        REQUEST RE SUPPLEMENTAL AUTHORITY
     1912840.4                                         -1-                      LEAD CASE NO. 4:16-cv-05541-JST
        Case 4:16-cv-05541-JST Document 309 Filed 01/15/20 Page 3 of 4



 1   Dated: January 15, 2020       LIEFF CABRASER HEIMANN & BERNSTEIN
 2                                 By: /s/ Richard M. Heimann
                                   Richard M. Heimann (063607)
 3                                 rheimann@lchb.com
                                   Katherine C. Lubin (259826)
 4                                 kbenson@lchb.com
                                   Michael K. Sheen (288284)
 5                                 msheen@lchb.com
                                   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 6                                 275 Battery Street, 29th Floor
                                   San Francisco, CA 94111-3339
 7                                 Telephone: (415) 956-1000
                                   Facsimile: (415) 956-1008
 8
                                   Steven E. Fineman (140335)
 9                                 sfineman@lchb.com
                                   Daniel P. Chiplock (Pro hac vice)
10                                 dchiplock@lchb.com
                                   Nicholas Diamand (Pro hac vice)
11                                 ndiamand@lchb.com
                                   Michael J. Miarmi (Pro hac vice)
12                                 mmiarmi@lchb.com
                                   Sean A. Petterson (Pro hac vice)
13                                 spetterson@lchb.com
                                   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
14                                 250 Hudson Street, 8th Floor
                                   New York, NY 10013-1413
15                                 Telephone: (212) 355-9500
                                   Facsimile: (212) 355-9592
16
                                   Attorneys for Co-Lead Plaintiff Fire & Police Pension
17                                 Association of Colorado and Co-Lead Counsel
18                                 Maya Saxena (Pro hac vice)
                                   msaxena@saxenawhite.com
19                                 Joseph E. White, III (Pro hac vice)
                                   jwhite@saxenawhite.com
20                                 Lester R. Hooker (241590)
                                   lhooker@saxenawhite.com
21                                 Adam D. Warden (Pro hac vice)
                                   awarden@saxenawhite.com
22                                 Dianne M. Pitre (286199)
                                   dpitre@saxenawhite.com
23                                 SAXENA WHITE P.A.
                                   7777 Glades Road, Suite 300
24                                 Boca Raton, FL 33434
                                   Telephone: (561) 394-3399
25                                 Facsimile: (561) 394-3382
26

27

28

                                                            REQUEST RE SUPPLEMENTAL AUTHORITY
     1912840.4                             -2-                      LEAD CASE NO. 4:16-cv-05541-JST
        Case 4:16-cv-05541-JST Document 309 Filed 01/15/20 Page 4 of 4



 1                                 Steven B. Singer (Pro hac vice)
                                   ssinger@saxenawhite.com
 2                                 Kyla Grant (Pro hac vice)
                                   kgrant@saxenawhite.com
 3                                 Sara DiLeo (Pro hac vice)
                                   sdileo@saxenawhite.com
 4                                 SAXENA WHITE P.A.
                                   10 Bank Street, 8th Floor
 5                                 White Plains, NY 10606
                                   Telephone: (914) 437-8551
 6                                 Facsimile: (888) 631-3611
 7                                 Attorneys for Co-Lead Plaintiff The City of Birmingham and
                                   Co-Lead Counsel
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           REQUEST RE SUPPLEMENTAL AUTHORITY
     1912840.4                             -3-                     LEAD CASE NO. 4:16-cv-05541-JST
